White, Presiding Judge.
This is an appeal from a judgment of conviction for keeping a disorderly house.
The charge of the court was excepted to, and additional special instructions which were requested for defendant were refused. The charge was insufficient as a whole, and erroneous in some particulars, and all of the defendant’s special instructions should have been given.
As shown by the defendant’s second bill of exceptions, the prosecution was allowed to prove, over objection, the defend*359ant’s general reputation for want of chastity. In Allen v. The State, 15 Texas Court of Appeals, 320, it is said: “The bad character of the prisoner is entirely immaterial in the first instance in determining whether he was the keeper of the house;” and it was held that a defendant could not be held liable as the keeper of a disorderly house, by evidence of common reputation as to his character. The indictment is for keeping a disorderly house—not the keeper’s character for being a common prostitute, or having a reputation for want of chastity. Such evidence was not admissible, because it did not tend to prove the issue to be tried. (Burton v. The State, 16 Texas Ct. App., 156.)
Opinion delivered May 22, 1886.

Reversed and remanded.